Citation Nr: 9914917	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1978.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Baltimore Regional Office (RO) January 1997 
rating decision denying a permanent and total disability 
rating for nonservice-connected pension purposes.  A hearing 
was held in Washington, D.C., in September 1998, and in 
December 1998, the case was remanded to the RO for additional 
development of the evidence.


REMAND

By remand in December 1998, the RO was requested to associate 
with the claims folder VA and private medical records 
documenting veteran's medical treatment since March 1998.  A 
review of the claims folder reveals that pertinent private 
records of treatment were obtained by the RO (from R. 
McDaniel, M.D., dated from January 1998 to January 1999), but 
no attempts were apparently made to obtain VA outpatient 
treatment records.  At the time of the December 1998 remand, 
the available VA clinical evidence indicated that the veteran 
had upcoming outpatient visits at a VA clinic in Baltimore in 
July and September 1998.  The RO was also requested to issue 
another rating decision, assigning each of the veteran's 
claimed disabilities a rating under the VA Rating Schedule.  

A review of the record reveals that VA outpatient treatment 
records after March 1998 have not been associated with the 
claims folder, and a new rating decision assigning a 
disability rating for each of the veteran's claimed 
disabilities has not been issued.  The absence of certain 
development, specifically requested by VA, indicates a 
neglect of the duty to assist in the development of the 
veteran's claim, Smith v. Brown, 5 Vet. App. 335 (1993).  
Where remand orders are not fully complied with, the Board 
errs in failing in its "concomitant duty" to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board stresses that when 
VA is on notice of the existence and relevance of evidence, 
it must obtain same prior to issuing a decision.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

At the time of the December 1998 remand, the RO was also 
asked to associate with the file Social Security 
Administration (SSA) medical records pertinent to the 
veteran's claim for SSA disability benefits.  In response to 
a December 1998 RO request for such data, the SSA replied in 
January 1999 that the veteran's file was in the Office of 
Hearings and Appeals and could not be released prior to 
finalization of its administrative process.  By April 1999 
letter to the RO, the veteran requested that a decision in 
his appeal be issued without further delay.  Nevertheless, as 
other considerations mandate a remand of this case, the RO 
should make another attempt to associate with the record all 
available evidence from the SSA.  

The Board notes that VA medical examination was performed in 
September and October 1997, at which time several 
disabilities were identified and diagnosed, including 
dyspepsia, congenital scoliosis, amputation of the distal 
phalanx of the right middle finger, history of eczema, 
hypertension, and recent tuberculosis skin test conversion; 
there is no indication that any or all such disabilities have 
rendered him unemployable.  February 1998 and January 1999 
medical reports from Dr. McDaniel indicate that the veteran 
was impaired and unable to work; in February 1998, 
kyphoscoliosis, bilateral knee pain, dermatitis, and 
amputated third finger of the right hand were diagnosed; in 
January 1999, kyphoscoliosis, amputation of the distal part 
of the third finger of the right hand, and dermatitis were 
diagnosed.  Thus, the Board is of the opinion that a 
comprehensive VA medical examination should be performed to 
determine whether the veteran's disabilities cause him to be 
unemployable.  The Board stresses that, while Dr. McDaniel 
opined that the veteran is unable to work, the medical 
reasons for such conclusion is unclear.  The veteran is 
hereby invited to submit any additional clinical evidence is 
support of his claim.

To ensure that VA has met its statutory duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder all clinical 
treatment records from the Baltimore VA 
Outpatient Clinic since March 1998.  All 
attempts to secure such records must be 
documented in the claims file.

2.  The RO should again contact SSA and 
attempt to secure for the claims folder 
copies of records pertinent to the 
veteran's claim for SSA disability 
benefits, the medical records relied on 
concerning that claim, as well as any 
final determination regarding such 
disability benefits.  38 U.S.C.A. § 5106 
(West 1991).

3.  The RO should schedule the veteran 
for VA medical examination to identify 
all disabilities that he now has and the 
extent of any functional impairment 
caused thereby.  Any diagnostic testing 
necessary to reach a diagnosis or 
ascertain the functional impairment of 
an affected part should be accomplished, 
and copies of any such test results 
placed in the claims folder.  The claims 
folder must be provided the examiner for 
review in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion on the 
severity (e.g., slight, mild, moderate, 
severe, complete) of the functional 
limitation for work caused by the 
combined effect of all disabilities 
noted.  38 C.F.R. § 4.10 (1998).  The 
findings of the examiner should be set 
forth in the examination report and a 
complete rationale provided for any 
opinion expressed by the examiner.

4.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each 
disability has been assigned a rating 
under the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  
The RO should assess the history of his 
disabilities and the effect of pain 
(where appropriate).  A determination 
should be made as to whether any 
disability is the result of the 
veteran's willful misconduct.  The issue 
should then be considered under the two-
prong test enunciated in Brown v. 
Derwinski, 2 Vet. App. 444, 446-447 
(1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (1998), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (1998).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (1998).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)





Thereafter, if the benefit sought on appeal is not granted, 
the veteran should be provided a supplemental statement of 
the case and afforded an opportunity to respond.  The case 
should then be returned to the Board for final appellate 
review.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


